Citation Nr: 0328142	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  95-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for the residuals of a 
stress fracture of the left tibia, with callous formation, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from May to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This case was last before the Board in January 1999, when it 
was remanded to the RO for further development.  It was 
returned to the Board in April 2002.  


REMAND

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In the present appeal, 
pursuant to the authority of 38 C.F.R. § 19.9(a)(2), the 
veteran was afforded additional VA examinations and VA 
outpatient treatment records were obtained in accordance with 
Board Development Memos of July 2002 and March 2003.  

The United States Court of Appeals for the Federal Circuit 
has recently held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having remanded the matter to the 
RO for initial consideration of the evidence developed by the 
Board and without having obtained a waiver from the claimant 
of such RO consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Also, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law and codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002).  
Subsequently, regulations implementing the VCAA were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although, prior to the enactment of the VCAA, the RO sent 
several letters to the appellant informing him of the 
evidence necessary to support his claim, the current record 
does not reflect that the appellant was ever told that he had 
one full year in which to submit this supporting evidence, as 
specified by the VCAA.  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a).  This 
letter should also inform the appellant 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.

4.  Thereafter, the RO should undertake 
any other development it determines to be 
required, and then readjudicate the claim 
seeking a rating in excess of 20 percent 
for the service-connected left leg 
disability based upon a review of all of 
the relevant evidence of record, 
including the new evidence received since 
its most recent consideration of the 
claim.  

If the benefit sought is not granted to the appellant's 
satisfaction, the appellant and his representative should be 
furnished an appropriate supplemental statement of the case 
and provided the requisite opportunity to respond.  In 
accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is otherwise informed, but he may furnish additional 
evidence and/or argument on the remanded matter while the 
case is in remand status.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




